IN THE-UNITED STATES DISTRICT. COURT .-..-. ~~... —-
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
UNITED STATES OF AMERICA DOCKET NO. 3:18-CR-388-FDW

V.

)
)
) .
) ORDER OF DISMISSAL
)
JOEY TURICK WILLIAMS )
)

 

For Good Cause shown in the United States= Motion to Dismiss the Bill of Indictment, the

Court hereby grants the dismissal of the Bill of Indictment in Docket No. 3:18-CR-388 without

prejudice as to Defendant Joey Turick Williams.

SO ORDERED this the 23 a4. of July, 2019.

    

HONORABLE NK D. WHITNEY.
CHIEF UNITED STATES DIST JUDGE
WESTERN DISTRICT OF NORTH CAROLINA

 

 

 

 
